Citation Nr: 1033373	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  05-32 578A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Barbara B. Harris, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel

INTRODUCTION

The Veteran had active military service from October 1950 to 
February 1969.  He died in July 2003.  The appellant is his 
surviving spouse (widow).  She appealed to the Board of Veterans' 
Appeals (Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied her claim for service connection 
for the cause of his death.

In August 2007, the Board remanded this case so the appellant 
could be scheduled for a hearing at the RO before a Veterans Law 
Judge (VLJ) of the Board (i.e., a Travel Board hearing).  She had 
that hearing in September 2007 before the undersigned Veterans 
Law Judge.  The transcript of the proceeding is of record.

In April 2008 the Board requested an expert medical opinion from 
a neurological specialist with the Veterans Health Administration 
(VHA).  The designated VHA neurology consultant submitted his 
opinion later in April 2008.

In response, the appellant submitted additional evidence and 
waived her right to have the RO initially consider it.  38 C.F.R. 
§§ 19.31, 20.800, 20.1304(c) (2009).

The Board subsequently issued a decision in August 2008 denying 
the appellant's cause-of-death claim, and she appealed to the 
United States Court of Appeals for Veterans Claims (Court/CAVC).  
In a July 2009 order, granting a joint motion, the Court vacated 
the Board's decision and remanded this case for further 
development and readjudication.

The Veteran's attorney submitted still additional evidence in 
October 2009 and again waived the right to have the RO initially 
consider it.  38 C.F.R. §§ 19.31, 20.800, 20.1304(c) (2009).

But to comply with the Court's order, the Board again remanded 
this case in November 2009.  That additional remand resulted in 
obtaining another medical opinion in March 2010 from a VA 
neurologist.  The RO then readjudicated the claim in April 2010 
and issued a supplemental statement of the case (SSOC) continuing 
to deny the claim.  In May 2010, the Appellant's attorney 
submitted their response to the SSOC and waived their right to 
wait an additional 30 days before returning the file to the Board 
for further appellate consideration.  The attorney indicated they 
had no other information or evidence to submit.


FINDINGS OF FACT

1.  The Veteran died in July 2003 due to complications of a 
brainstem stroke with septicemia.

2.  The most probative medical evidence indicates the Veteran's 
terminal brainstem stroke was unrelated to his military service, 
including a head injury he sustained in 1953.

3.  Service connection had not been established for any 
disability at the time of the Veteran's death.


CONCLUSION OF LAW

A service-connected disability was not a principal or 
contributory cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 1310 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.   The Board will then address the claim on its merits, 
providing relevant statutes and VA regulations, precedent cases, 
the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009). 

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In cases involving claims for dependency and indemnity 
compensation (DIC) benefits - including, as here, for cause of 
death, this VCAA notice must include:  (1) a statement of the 
conditions, if any, for which a Veteran was service connected at 
the time of his death; (2) an explanation of the evidence and 
information required to substantiate the DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate the DIC 
claim based on a condition not yet service connected.  See Hupp 
v. Nicholson, 21 Vet. App. 342, 352-53 (2007).



These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

In this case, letters satisfying these notice requirements of 38 
C.F.R. § 3.159(b)(1) were sent to the appellant in September 2003 
and August 2007.  These letters informed her of the evidence 
required to substantiate her claim and of her and VA's respective 
responsibilities in obtaining supporting evidence.  And as for 
the Dingess requirements, since the Board is denying her 
underlying claim for service connection for the cause of the 
Veteran's death, any downstream issues of this claim are 
ultimately moot.  Therefore, not receiving additional notice 
concerning these downstream elements of the claim is at most 
nonprejudicial, i.e., harmless error.  See Smith v. Shinseki, No. 
08-1667 (U.S. Vet. App. Aug. 17, 2010); Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); and 38 C.F.R. § 20.1102.

Only the September 2003 letter mentioned was issued prior to the 
initial adjudication of the claim, the preferred sequence.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The August 2007 
letter was issued later, during the pendency of this appeal.  But 
this, too, is nonprejudicial because, since providing this 
additional VCAA notice, the claim has been readjudicated - most 
recently in the April 2010 SSOC.  This is important to point out 
because the Federal Circuit Court has held that a SSOC can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  
As a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated with 
inadequate notice or lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  It is also worth noting that, as the pleading party, 
the appellant, not VA, has the evidentiary burden of proof for 
showing how a VCAA notice error is prejudicial, meaning outcome 
determinative.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The 
appellant and her attorney have not made any such pleading or 
allegation.  Thus, the duty to notify has been satisfied.

VA also fulfilled its duty to assist the appellant by obtaining 
all relevant evidence in support of her claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  VA has obtained all relevant medical 
and other records that she and her attorney identified as 
pertinent to the claim. The Board also obtained medical nexus 
opinions from three different physicians, two of whom are 
neurologists (and whose credentials are not in question), to 
assist in determining whether the Veteran's fatal stroke was 
related to head trauma he sustained in service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  See also DeLaRosa v. Peake, 515 F.3d 1319, 
1322 (Fed. Cir. 2008) (indicating that, while 38 U.S.C. § 
5103A(a) does not always require VA to assist the claimant 
in obtaining a medical opinion or examination for a DIC claim, it 
does require VA to assist a claimant in obtaining such whenever 
necessary to substantiate the DIC claim); see, too, Wood v. 
Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the 
context of a DIC claim, VA must also consider that 38 U.S.C. § 
5103A(a) only excuses VA from making reasonable efforts to 
provide an examination or opinion when no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim).  The most recent opinion was obtained in March 2010, 
as the Board requested when most recently remanding this case in 
November 2009.  The Board is therefore satisfied there was 
substantial compliance with its November 2009 remand directives.  
See Chest v. Peake, 283 F.3d 814 (Fed. Cir. 2008); Stegall v. 
West, 11 Vet. App. 268 (1998); and Dyment v. West, 13 Vet. App. 
141, 146- 47 (1999).  And, as already mentioned, in response to 
the most recent April 2010 SSOC, which considered this additional 
medical nexus opinion, the Veteran's attorney indicated in May 
2010 that they had no other information or evidence to submit.  
Therefore, they waived their right to wait an additional 30 days 
for the submission of additional evidence before returning the 
file to the Board for further appellate consideration.  
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA.

II.  Merits of the Claim

The law provides DIC for a spouse of a Veteran who dies from a 
service-connected disability.  See 38 U.S.C.A. § 1310.  A 
service-connected disability is one that was incurred in or 
aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Certain conditions, including brain 
hemorrhage and heart disease, are chronic per se and therefore 
will be presumed to have been incurred in service if manifested 
to a compensable degree of at least 10-percent disabling within 
one year after service.  This presumption, however, is rebuttable 
by probative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal cause of death 
is one which, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b).  A contributory cause 
of death is one which contributed substantially or materially to 
cause death, or aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to show 
that it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.



It is recognized there are primary causes of death that, by their 
very nature, are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even in 
such cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected condition 
was of such severity as to have a material influence in 
accelerating death.  In this situation, however, it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was, itself, of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4).

To establish her entitlement to cause-of-death benefits, the 
appellant must somehow link the Veteran's death to his military 
service.  Cf. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  As a 
lay person, she does not have the necessary medical training 
and/or expertise to establish this link herself.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Turning now to the relevant facts.  The Veteran died in July 2003 
from complications of a brainstem stroke with septicemia.  The 
appellant claims his terminal stroke was caused by a concussion 
he sustained in 1953 while on active duty in the military.  But 
for the reasons and bases set forth below, the Board finds that 
the preponderance of the evidence is against her claim, so it 
must be denied.

The Veteran's service treatment records (STRs) make reference to 
the 1953 head injury in question, though not in the immediate 
aftermath of the incident.  Instead, this injury is annotated in 
a physical examination report dated in April 1960 - noting that, 
"[i]n 1953 [he] was knocked unconscious by shell burst (in Korea) 
[for] 5-10 minutes.  No sequel [i.e., residuals]."  So there is 
the required documentation of this purported injury in service, 
especially since it occurred in combat during the Korean 
Conflict.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

But there still must be competent and credible evidence 
indicating that injury in service resulted in chronic disability 
and, in turn, caused or contributed substantially or materially 
to the Veteran's eventual death.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability [or 
death] and a determination of a relationship between that 
disability [or death] and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, the STRs dated from 1953 - when that injury 
occurred, until the Veteran's discharge from the military many 
years later, in 1969, make no reference to any neurological 
problems other than right ear hearing loss, which a VA 
neurologist has attributed to noise exposure rather than that 
head injury.  Thus, in the absence of indications of 
complications during service from that head injury, these records 
provide evidence against the appellant's claim.  See Struck v. 
Brown, 9 Vet. App. 145 (1996).

Evidence developed since service includes various conflicting 
medical opinions as to whether the Veteran's cause of death due 
to stroke was related to that 1953 head injury.  After evaluating 
these opinions, however, the Board finds that the opinions 
indicating that 1953 head injury neither caused nor contributed 
substantially or materially to the fatal stroke in 2003 have 
greater probative value than the favorable opinions supporting 
the claim.  The Board will discuss and assess the probative value 
of each of these opinions.



M.H., M.D., a private neurologist, provided opinions in support 
of the appellant's claim.  In a November 2006 report, which was 
supplemented in September 2007, Dr. M.H. attributed the Veteran's 
fatal stroke to his 1953 head injury.  Dr. M.H. indicated that he 
had reviewed the claims file, which brought him to the conclusion 
that the Veteran's "severe concussion he suffered from the shell 
burst is likely to be a major contributing factor in this pontine 
infarct."  Dr. M.H. explained that, even though the Veteran had a 
brief episode of loss of consciousness in 1953, he believed this 
movement in the Veteran's neck and skull, and possible stretching 
of vascular structures, likely caused increased risk for his 
brainstem infarct.  Dr. M.H. therefore recommended the Veteran's 
terminal stroke be service connected.

A June 2006 statement from T.R., a chiropractor, also suggests a 
correlation between the Veteran's head injury in 1953 and fatal 
stroke in 2003.  Mr. T.R. indicated that he had consulted with 
the appellant, had reviewed the Veteran's records, and had 
reviewed research on "post[-]traumatic concussion syndromes 
and related trauma like vascular injuries."  Mr. T.R. then 
provided the following opinion:

There is documented evidence present in the MRI scan 
of 6-25-03 that indentified an old injury to the basal 
ganglia lacune that may have laid dormant since it's 
[sic] original trauma injury in 1953 that is believed 
to have aided in the brain stem stroke the subject 
suffered that resulted in his death.  Such a trauma 
was apparently caused from a shell burst as the 
evidence indicates.  This injury probably lay dormant 
for years and was coupled with a history of the 
subject smoking.  This may have eventually lead to the 
buildup of a plaque dam that could have caused the 
occlusion trauma seen in the basilar artery ganglia 
leading to the eventual brain stem stroke the subject 
suffered.  The evidence 


indicates that the occlusion to the basal ganglia 
lacune may have been the resultant that eventual[ly] 
caused of [sic] death of this subject thus supporting 
the claim by the wife of the deceased in her claim for 
benefits.

In a September 2007 report, H.G., M.D., an ophthalmologist who 
had also spent several years doing trauma research for the U.S. 
Army, also indicated that "it is very possible that [the 
Veteran's] concussion was a major contributing factor in his 
later stroke."  Dr. H.D. stated that this likelihood is 
increased by the Veteran's "otherwise good health at the time of 
his death."  In rendering this opinion, Dr. H.G., characterized 
the Veteran's 1953 head injury as "severe," but gave no 
indication that he had actually reviewed the STRs or any other 
records in the claims file upon which to base this determination.  
Dr. H.G. commented that, although the long interval between the 
head injury and stroke makes an exact connection difficult, the 
following is noted:

Concussion is associated with a breakdown of the blood 
brain barrier, a function of the endothelia cell of 
central nervous system blood vessels.  In the eye, 
this same barrier has been shown to retain an 
increased susceptibility to leakage throughout life 
once it is initially disrupted.  Athermoatous plaques 
may begin with a damaged endothelium and may take 
decades to fully develop.  

Dr. H.G. also said he had read Discussion of the Medical 
Literature Concerning Concussion and Stroke and finds it 
accurately depicts the current medical knowledge in this area.  



In contrast, in September 2006, L.W., M.D., a VA physician, 
reviewed the Veteran's claim file and also considered the 
Veteran's post-service risk factors for stroke before concluding 
that the Veteran's stroke was unrelated to his 1953 head injury.  
Dr. L.W. opined that the Veteran's catastrophic brain stem stroke 
in June 2003 was caused by the usual risk factors for stroke - 
namely age, smoking, atherosclerosis, and hypertension - and was 
not caused by the reported mild concussion with a brief (five to 
ten minute) loss of consciousness with no reported residuals.  

In addition, the April 2008 Veterans Health Administration (VHA) 
neurologist's report also concluded that the Veteran's fatal 
stroke was unrelated to his 1953 head trauma.  This neurologist, 
K.M., M.D., concluded that "[the Veteran's] age, sex, and smoking 
are sufficient to account for his stroke."  The neurologist 
explained that "severe head trauma can immediately tear the brain 
or the blood vessels in the neck and thus be the immediate, 
proximate cause for stroke, at the time of injury; but this is 
not the case here."  (Emphasis added).  

Also in support of her claim, the appellant submitted an October 
2009 report by J.D.B., M.D., an osteopath board certified in 
geriatrics.  After reviewing the Veteran's military and health 
records, as well as various medical literature, Dr. J.D.B. 
concluded the Veteran's severe concussion in service likely 
contributed substantially in the cause of his fatal stroke in 
2003.  Dr. J.D.B. explained that she had read the flight physical 
report in April 1960 signed by three military doctors showing 
that the Veteran had a severe concussion lasting from 5-10 
minutes from a shell burst in 1953.  She indicated that this 
trauma likely caused an injury to the vasculature of the brain 
that lay dormant until his fatal stroke in 2003.  Dr. J.D.B. 
noted that she had read Discussion of the Medical Literature 
Concerning Concussion and Stroke (which she found in the claims 
file) and believes that it actually depicts the current medical 
knowledge in this area.  She noted that, in the first paragraph, 
under the heading The Initial Injury, it states, 
"[e]very grading system agrees that a change in consciousness 
lasting five minutes or more constitutes a severe concussion.  
[The Veteran] was unconscious for 5-10 minutes after a shell 
burst while serving in Korea; by definition, his head trauma was 
a severe concussion."

More recently, as directed in the Board's November 2009 remand 
(and pursuant to the Court-granted joint motion), the Board 
requested that the RO/AMC ascertain the credentials of Dr. L.W., 
the VA examiner who had provided the September 2006 unfavorable 
opinion, since it was unclear whether she specialized in 
neurology.  The Board also indicated, however, that if she was no 
longer on staff and there was no other means to obtain her 
credentials, a supplemental medical opinion would be needed to be 
obtained, instead, from someone else - preferably a neurologist 
since the type injury sustained falls under the purview of this 
particular branch of medicine.  

Since, on remand, it was learned that Dr. L.W. was no longer on 
staff at the VA medical center (VAMC), a substitute VA 
neurologist reviewed the claims file and provided this requested 
supplemental medical comment in March 2010.  This VA neurologist, 
J.G., M.D., indicated in his report that he had reviewed the 
claims file as well as the legal briefs.  Dr. J.G. noted the 
Veteran had sustained a brief loss of consciousness for five to 
ten minutes after the shell blast in 1953, which would fulfill 
the criteria for mild traumatic brain injury.  Dr. J.G. also 
noted that there was no mention of tympanic membrane rupture or 
confusion or amnesia associated with that injury.  Dr. J.G. 
explained that the Veteran had lived for many years without any 
signs of cerebrovascular disease until his sudden brain stem 
stroke in 2003.  The literature, he said, supports formation of 
pseudoaneurysms secondary to head trauma, which sometimes lead to 
hemorrhage at a later date.  However, the Veteran had no evidence 
of hemorrhage on his scan after the stroke.  


According to Dr. J.G, a stroke within up to 72 hours of severe 
head injury is noted in the literature; however, events beyond 72 
hours have not been reported and certainly not greater than 20 
years later.  Dr. J.G. then noted that "stroke occurring after 
mild head injury multiple years after the event has not been 
reported and there has not been any increased risk for stroke in 
that population of mild traumatic brain injury patients."  Dr. 
J.G. then concluded that "[i]t is my opinion that the traumatic 
brain injury in 1953 did not cause or contribute to the brain 
stem stroke in 2003." 

Obviously, as mentioned, there are medical opinions both for and 
against the claim.  So the Board must assess their probative 
value - that is, the competency and credibility of these 
opinions, along with the other relevant evidence in the file, 
to determine whether service connection is warranted for cause of 
death.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) 
(determining the credibility of evidence is a function for the 
Board); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers 
have the responsibility to assess the credibility of evidence and 
determine the degree of weight to give the evidence).

After considering these opinions for and against the claim, the 
Board finds that those provided by Drs. L.W., K.M, and J.G., all 
of whom concluded that the Veteran's 1953 head injury neither 
cause nor contributed substantially or materially to his fatal 
stroke in 2003, have greater probative value than the opinions in 
support of the appellant's claim.  Greater weight is given to 
these opinions because Drs. L.W., K.M., and J.G. applied valid 
medical analysis to the significant facts in reaching their 
conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 
(2008) (holding that a medical opinion that contains only data 
and conclusions is not entitled to any weight and a review of the 
claims file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion is derived.)

First, lesser weight is given to the opinions provided by T.R, a 
chiropractor, Dr. H.G., an ophthalmologist, and Dr. J.D.B., a 
geriatrician, since none is a neurologist.  In fact, T.R. is not 
a physician, rather, a chiropractor.  Since a chiropractor is not 
qualified, while an ophthalmologist and a geriatrician are less 
qualified than a neurologist, in rendering medical opinions 
concerning the cause of a stroke, the Board affords less 
probative value to these opinions compared to those provided by 
Drs. K.M., and J.G., both of whom are neurologists.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)) (the Board must weigh the credibility and 
probative value of the medical opinions, and in so doing, the 
Board may favor one medical opinion over the other; see also 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error 
for the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases for doing so).  The Board must 
account for the evidence it finds persuasive or unpersuasive, 
and provide reasons for rejecting material evidence favorable to 
the claim.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997) (in 
determining the weight assigned to this evidence, the Board also 
looks at factors such as the health care provider's knowledge and 
skill in analyzing the medical data.)

Another problem with the favorable opinions provided by Drs. H.G. 
and J.G.B. is that they were not based on the correct facts.  Dr. 
H.G. based his opinion, in part, on the incorrect assumption that 
the Veteran was in good health at the time of his death.  But Dr. 
H.G. completely overlooked the fact that the Veteran was a smoker 
and had arteriosclerosis and hypertension at the time of his 
death, all of which have been identified as risk factors for 
stroke.  Indeed, none of the favorable opinions even mentions 
these risk factors (or the Veteran's age, another identified risk 
factor) in concluding his fatal stroke in 2003 relates back to 
his 1953 head injury in service.  These doctors did not discuss 
or otherwise account for how these additionally identified risk 
factors did not significantly influence the Veteran's death, so 
they did not consider all of the pertinent facts.

In the Nieves-Rodriguez decision already cited, the Court 
recognized this failure to consider or discuss relevant evidence 
as reason or justification for assigning less probative value to 
the supporting opinion.  In the Nieves-Rodriguez decision, 
just as here, the doctor had overlooked pertinent reports 
regarding the Veteran's medical history, and thus, the Board's 
rejection of the doctor's supporting opinion was not based solely 
on the failure to completely review the claims file.

And although there is staunch disagreement over whether the 
Veteran sustained a severe (Drs. H.G. and J.G.B.) versus mild or 
moderate (Dr. J.G.'s) head injury in 1953, given, for example, 
the amount of time he was unconscious (5-10 minutes), the fact 
remains in any event that he had no relevant complaints, e.g., 
subjective symptoms, or objective clinical findings, e.g., a 
pertinent diagnosis, for the remainder of his military service 
following that injury - which lasted for many more years until 
1969.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) 
(the Board may reject a medical opinion that was based on 
reported facts that have been found to be inaccurate because 
other facts present in the record contradict the facts provided 
that formed the basis for the opinion.)  Indeed, as even the 
doctor's supporting the claim readily acknowledge, any residuals 
of the head injury in service remained dormant or quiescent for 
many ensuing years, during which the Veteran again had no 
relevant complaints and there were no pertinent objective 
findings.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (ruling that a prolonged period without medical complaint 
can be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service resulting 
in any chronic or persistent disability).



Dr. M.H. is the only neurologist who concluded favorably - that 
the Veteran's 1953 head injury contributed to his eventual fatal 
stroke in 2003.  Regardless of his credentials, however, the 
Board is not persuaded by his opinion.  Aside from whether the 
head injury in service may be characterized as severe versus mild 
or moderate, more problematic to this supporting opinion is the 
fact that Dr. M.H., like the others mentioned, did not discuss or 
otherwise account for the Veteran's other post-service risk 
factors - namely, his advanced age, history of smoking, 
and history of heart- or vascular-related disease, thereby 
significantly limiting the probative value of this opinion.  See 
again Nieves-Rodriguez, 22 Vet App at 297-98 (indicating the 
probative value of a supporting medical nexus opinion is not 
determined by whether the commenting physician reviewed the 
claims file, but rather the factually accurate, fully 
articulated, sound reasoning for the conclusion expressed, and 
that the probative value of the opinion may be compromised if the 
commenting physician failed or neglected to discuss relevant 
evidence or overlooked pertinent reports regarding the Veteran's 
medical history that, if considered, may have changed the outcome 
of the opinion or provided reason for the commenting physician to 
have concluded differently).

In contrast, Drs. L.W., K.M., and J.G. applied valid medical 
analysis to the significant facts of this case in reaching their 
conclusions that the 1953 head injury did not cause or contribute 
substantially or materially to the fatal stroke some 50 years 
later.  As pointed out in the joint motion, it is unclear whether 
Dr. L.W. is a neurologist or instead family physician.  
Nevertheless, both Drs. K.M. and J.G. are neurologists and 
therefore equally qualified as Dr. M.H. to comment on the cause 
or risk factors of a stroke.  See Black v. Brown, 10 Vet. App. 
279 (1997) (indicating an opinion may be reduced in probative 
value even where the statement comes from someone with medical 
training, if the medical issue requires special knowledge).  See 
also Guerrieri v. Brown, 4 Vet. App. 467-470-71 (1993) 
(the probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion reached).

All three commenting VA physicians, including the two 
neurologists mentioned, determined the Veteran's terminal stroke 
was instead due to his several post-service risk factors - 
again, his age, sex, history of smoking, atherosclerosis, and 
hypertension, rather than the result of his 1953 head injury many 
years earlier.  These doctors, especially the neurologist Dr. 
J.G. who provided the most recent opinion in March 2010, pointed 
out there was no mention of tympanic membrane rupture, confusion, 
or amnesia associated with the injury in service.  Dr. J.G. also 
noted and considered it very significant that the Veteran had 
lived for many years following that injury in service without any 
sign of cerebrovascular disease until his sudden brain stem 
stroke in 2003.  And lastly, Dr. J.G. noted there was no evidence 
of hemorrhage on the scan after the stroke, and that a stroke 
occurring so many years after the event in question has not been 
reported.  So J.G. cited specific medical findings in the record 
concerning both the nature and severity of the Veteran's head 
injury in 1953 and regarding the evaluation, treatment and 
observation he had required or received during the many years 
since leading up to and even after his fatal stroke, post mortem.  
In other words, Dr. J.G. did not consider the Veteran's situation 
and circumstances in the abstract or in general terms (such as by 
proclaiming this sometimes may happen in this situation), rather, 
tailored the opinion to address the specific facts and nuances of 
this particular case.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (holding that the Board is entitled to discount 
the credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence).  
See also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that 
the adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the claimant's position.)



With respect to the risk factor concerning smoking, the Board has 
additionally considered the argument that the Veteran became 
nicotine dependent in service, which ultimately caused his stoke.  
However, since the appellant filed her claim in 2003, service 
connection based on the use of tobacco products is precluded.  
In this regard, legislation was enacted prohibiting service 
connection for a death or disability on the basis that it 
resulted from an injury or a disease attributable to the use of 
tobacco products by a Veteran during his military service, which 
applies to all claims filed after June 9, 1998.  See 38 U.S.C.A. 
§ 1103; 38 C.F.R. § 3.300; Internal Revenue Service Restructuring 
and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998).

Also, as already conceded, the mere fact that the Veteran 
sustained the head injury in question in combat during the Korean 
Conflict was sufficient reason to accept this injury occurred.  
See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  This statute 
and regulation lessen the burden of proof for establishing the 
occurrence of such an injury where, as here, it was consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service.  Id; see also Collette v. Brown, 82 F.3d 389 (1996).  
This is especially true where, as here, there was later mention 
of the injury in subsequently dated records concerning 
his service.  But, more importantly, this lessened evidentiary 
burden of proof only applies to the question of service 
incurrence, not also to the question of either a current 
disability [or, here, death] or possible nexus (i.e., link) 
between the current disability [or death] and service, both of 
which generally require competent medical evidence.  See 
generally Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996).  And for the reasons and bases 
discussed, the most probative evidence in this case indicates the 
Veteran's fatal stroke was unrelated to his 1953 head injury in 
service but, instead, most likely the result of the various other 
factors mentioned that had nothing to do with his military 
service or that head injury.

The appellant submitted various medical articles listing head 
trauma as one risk factor for stroke.  The Court has held that a 
medical article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible causality" 
based upon objective facts rather than on an unsubstantiated lay 
medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); 
see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).  Here, unfortunately, the articles 
submitted by the appellant, combined with the favorable opinions 
already discussed, do not overcome the contrary and more 
probative opinions of the two VA neurologists and third VA 
physician, all of which were based on the specific facts of this 
particular case, not in general terms not necessarily applicable 
to the Veteran, and discussed all potential risk factors for 
stroke (not just the injury in service).

In addition to the medical evidence, the Board has considered the 
appellant's lay statements in support of her claim, including the 
testimony she offered during her September 2007 hearing.  
Ultimately, though, resolution of her appeal turns on a medical, 
not lay, determination.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  
That is to say, while she is competent even a lay person to say 
she noticed the Veteran experiencing certain symptoms during the 
course of their marriage, she is not also competent to ascribe 
those symptoms to early indications of an eventual stroke - 
especially, again, when, as here, even the doctors supporting her 
claim readily concede there was a long latency following the head 
injury in service during which he had no apparent symptoms or 
observable pathology.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 
(2007).  See also 38 C.F.R. § 3.159(a)(1) and (2); Rucker v. 
Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the Veteran's 
death.  The Board has considered the doctrine of reasonable doubt 
in denying the appellant's claim.  But as the preponderance of 
the evidence is against her claim, this doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The Board is 
sympathetic to the appellant's loss of her husband but may not go 
beyond the factual evidence presented in this claim to provide a 
favorable determination.  Accordingly, the appeal is denied.


ORDER

The claim for service connection for the cause of the Veteran's 
death is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


